DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 12/30/2020, has been entered and made of record. Claims 1-30 are pending in the application. Claims 21-27 have been withdrawn from consideration.

2.	Applicant’s amendment to claims 4,11, and 18 has overcome the Examiner’s rejection under 35 U.S.C. 112(b) to claims 4-7,11-14, and 18-20.

Response to Arguments
	As discussed in the 12/21/2020 interview, the Examiner agrees with Applicant's arguments regarding independent claims 1,8, and 15, new claims 28-30, and the Thukral et al. reference in that the reference fails to disclose “a dynamic vision sensor (DVS)…directed at a first field of view of an operating environment,” “a CMOS image sensor…directed at a second field of view of the operating environment, wherein…an area of overlap between the first field of view and second field of view contain objects to be tracked,” and that the “asynchronous stream of event data comprises an asynchronous stream of binary signals.” Accordingly, the prior art rejections based on Thukral et al. have been withdrawn. However, new grounds of rejection are presented below pursuant to the amended and added claim limitations.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3,8-10,15-17, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsujii et al. (US 2020/0033127) in view of Lee et al. (US 2017/0132794) and further in view of Burns et al. (US 2018/0098082).
As to claim 1, Tsujii et al. teaches an apparatus (Figs. 1 and 2, information processing apparatus/HMD “100”), comprising:
a plurality of position/orientation sensors configured to output the position and orientation of the HMD (Fig. 2, sensor’s 11-13); 
a camera (Fig. 2, camera “14”) configured to output frames of image data ([0062], lines 6-10), wherein a field of view of the camera contains objects ([0053]) to be tracked by a visual-inertial simultaneous location and mapping (SLAM) pipeline ([0071], lines 3-7);

a sensor scheduler (Fig. 2, sensor control unit “30”) configured to switch off the camera ([0075]; Table 1; [0107] and [0108] – particularly noting lines 7-10 of para. [0108] and Table 1) based on a current value of one or more camera control factors ([0090]-[0093]; {The Examiner interprets the position/orientation accuracy value(s) as the CMOS control factor value(s).}).
Claim 1 differs Tsuji et al. in that it requires (1) that the plurality of sensors includes a dynamic vision sensor (DVS) configured to output an asynchronous stream of sensor event data, (2) that the DVS is directed at a first field of view of an operating environment, (3) that the camera includes a complementary metal-oxide-semiconductor (CMOS) image sensor, (4) that the CMOS image sensor is directed at a second field of view of the operating environment at least partially overlapping with the first field of view, and (5) that an area of overlap between the first field of view and the second field of view contains the objects to be tracked.
In the same field of endeavor, Lee et al. discloses a pose estimation apparatus (Fig. 1) to be implemented in wearable augmented-reality (AR) device ([0005], [0046], lines 1-4). The apparatus includes a dynamic vision sensor (DVS) (Fig. 1, vision sensor “110”; [0050], lines 7-9) that asynchronously outputs event signals in response to a change in light in its field of view (1), (2) ([0050], lines 1-4) and a motion sensor (Fig. 1, motion sensor “120”) that outputs a measurement of motion data corresponding to a rotation angle of the AR device ([0051]). The DVS’ event signals are used to measure a translational component of the AR device’s motion. The rotational motion sensor output is used to optimize the translational output of the DVS, and (3) ([0051], lines 9 and 10). As Tsujii et al. discloses that its sensor group may include a variety of sensors ([0064], lines 6-8) and that the HMD is designed to operate a plurality of the sensors to measure position and orientation to minimize power consumption ([0071], lines 13-16), the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a DVS sensor in Tsujii’s sensor group for operation with the inertial sensor “11” in the manner described by Lee et al. Given the broad acceptability and co-operability of various sensors in Tsujii’s sensor group, one of ordinary skill in the art would recognize that the inclusion of a DVS sensor in the sensor group represents a modification that would yield a predictable position and orientation measurement process, where known methods of DVS sensor implementation and DVS sensor output analysis can be used to successfully integrate the sensor within Tsujii’s HMD and Tsujii’s power consumption algorithm operates as originally intended only with the added option of simultaneous DVS sensor and inertial sensor operation to achieve a desired tradeoff between measurement accuracy and power consumption for a particular application. Furthermore, one of ordinary skill in the art would have found it obvious, before the effective filing date of the instant application, to use a CMOS image sensor in Tsujii’s camera because it would provide numerous comparative advantages, like scalability, design flexibility, and minimal power consumption. 
Although the Examiner submits that, when incorporated in Tsujii’s sensor, the DVS sensor and camera (“14” of Tsujii et al.) would understandably be directed toward the same or at least partially overlapping fields of view, the Examiner submits Burns et al. to alleviate any ambiguity. Being in the same field of the instant application’s endeavor or at least reasonably (2), (4), (5) (Fig. 1, moving object “220”; [0019]) of a frame-based video camera (Fig. 1, frame-based video camera “104”). Using event signals from the DVS, the system generates event-based motion vectors ([0026]) and maps them to corresponding regions in the frames captured by the frame-based video camera to output a final motion vector for the captured scene ([0030]). In light of the teaching of Burns et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an option where the DVS added to Tsujii’s sensor group operates with the camera (“14” of Tsujii et al.) to measure position and orientation in the manner of Burns et al., or at least design the system of Tsujii, as modified by Lee et al. for common fields of view for the DVS and camera. By including the option of simultaneous DVS and camera operation, the system of Tsujii, as modified by Lee et al., would achieve a greater temporal resolution of motion and increased efficiency, thereby resulting in a highly accurate position and orientation measurement with reduced power consumption. Alternatively, by at least designing the DVS and camera of Tsujii et al., as modified by Lee et al., to face a common field of view, Tusjii’s system can make a faithful determination as to whether the either or both should be used to achieve the desired balance between position and orientation measurement accuracy and power consumption.   
As to claim 2, Tsujii et al., as modified by Lee et al. and Burns et al., teaches the apparatus of claim 1, wherein the hybrid feature handler is configured to align and convert DVS outputs and CMOS image sensor outputs to a common representation (see Burns et al., [0020], lines 11-13; [0030]; {Pixel events are aligned with frames temporally and converted to motion vectors, such that the system generates event-based motion vectors and frame-based motion vectors.}).
As to claim 3, Tsujii et al., as modified by Lee et al. and Burns et al., teaches the apparatus of claim 1, wherein the one or more CMOS control factors comprise one or more of a current value of remaining battery power, a power budget for the apparatus, a current value of a representation of robustness of feature tracking, a current value of a tracking accuracy confidence value, an initialization state, or a mode of operation (see Tsujii et al., [0090]-[0093]; {The position and orientation accuracy values correspond to a particular application (i.e. mode of operation).}).
As to claim 28, Tsujii et al., as modified by Lee et al. and Burns et al., teaches the apparatus of claim 1, wherein the asynchronous stream of event data comprises an asynchronous stream of binary signals (see Burns et al., [0017], lines 9-15, “…polarity…”).
Claims 8-10 and 29 are method claims corresponding to apparatus claims 1-3 and 28, respectively. Therefore, they are rejected as detailed above.
As Tsujii et al. teaches the use of stored processor-executable software to accomplish the reference’s functions ([0175]), the Examiner submits that the limitations of claims 15-17 and 30 are satisfied based on this disclosure and the combination detailed in claims 1-3 and 28 above.

Allowable Subject Matter
Claims 4-7,11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: The Examiner reiterates the reasons of allowability 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Chang et al. (US 2016/0162012) discloses another example of a power management scheme for an HMD device. However, the reference fails to disclose multiple other claimed features.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/16/2020